Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed August 6, 2019.  Pursuant to the preliminary amendment dated August 6, 2019, claims 8-23 are pending in the application.
	Therefore, claim 8-23 are currently under examination to which the following grounds of rejection are applicable.
Priority 
This application is a divisional of 15/430,456 filed on February 11, 2017 now U.S. Patent 10,335,461. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/295,268 filed February 15, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Thus, the earliest possible priority for the instant application is February 15, 2016.
Specification
Cross-Reference to Related Application.
The disclosure filed on May 13, 2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 10,335,461. Appropriate correction is required.
Claim objection
Claim 15 is objected to because of the following informalities: abbreviations such as Poly I:C should be spelled out at the first encounter in the claims. Appropriate correction is required

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 8-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10/335,461. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 1 of U.S. Patent 10/335,461 is directed to:

    PNG
    media_image1.png
    319
    414
    media_image1.png
    Greyscale

Claim 15 of U.S. Patent 10/335,461 is directed to: a method of treating a human patient with interferon comprising: 
administering to the human patient a therapeutically-effective amount of interferon or an agent which induces interferon, wherein interferon up-regulates programmed death protein ligand (PD-L1), and 
administering a monoclonal antibody against programmed cell death protein 1 in an amount effective to ameliorate the T cell suppressing effect of interferon.

Claim 8 of the instant invention is directed to: a method for improving the efficacy of interferon as a human therapeutic, the method comprising:
a.    administering, to a human patient who has been diagnosed with a cancer which may be treated with interferon, a first agent comprising interferon or an agent which induces interferon in a therapeutically effective amount, wherein interferon up-regulates programmed death protein ligand (PD-L1), and
b.    administering to the human a monoclonal antibody against programmed cell death protein 1 or programmed cell death protein 1 ligand.

Claim 22 of the instant invention is directed to: a method for improving the efficacy of interferon as a human therapeutic comprising: 

administering a monoclonal antibody against programmed death protein or programmed death protein ligand (PD-L1).
The essential difference between claim 15 of U.S. Patent 10/335,461 and claims 8 and 22 of the instant invention is that administration of the monoclonal antibody against programmed cell death protein 1 (PD1) of claim 15 of U.S. Patent 10/335,461 is in amount effective to ameliorate the T cell suppressing effect of interferon. 
Thus, the scope of administering a monoclonal antibody against programmed death protein or programmed death protein ligand (PD-L1) of independent claims 8 and 22 of the instant invention is broader than the scope of claims  1 and 15 of U.S. Patent 10/335,461. Because claims 8 and 22 of the instant application are drawn broadly to administering a monoclonal antibody against programmed death protein or programmed death protein ligand (PD-L1), claims 8-23 of the instant application embrace the invention as set forth in claims 1-16 of U.S. Patent 10/335,461.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 8 is indefinite in their recitation of “a first agent comprising interferon.. in a therapeutically effective amount”. The term " a first agent comprising interferon.. in a therapeutically effective amount " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite therapeutically effective amount of the first agent, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear whether the first agent comprising interferon in a therapeutically effective amount refers to a virus, a small molecule, a synthetic interferon, a bacteria, fungal spores and others. As such the metes and bounds of the claims are indefinite. 
Claims 8 and 22 are indefinite in their recitation of “ administering to the human a monoclonal antibody against.. programmed cell death protein 1” (e.g., PD-1 receptor) because it is unclear how administration of the monoclonal antibody against the PD-1 receptor rather than the PD-L1 would neutralize its ligand PD-L1 to result in enhanced anti-tumor immune response. A practitioner in the art would ready understand that either a monoclonal antibody against the PD-1 receptor or against PD-L1 will interfere competitively with binding of PD- 1 receptor to its ligand PD-L1 resulting in enhanced anti-tumor immune response. However, in the instant case, where interferon-based cancer therapy up-regulates programmed death protein ligand (PD-L1) , a monoclonal antibody against programmed cell death protein 1  ligand should be reasonably expected to neutralize said upregulation. In contrast, when PD-1 receptor is upregulated, a monoclonal antibody against programmed cell death protein 1 (PD-1 receptor) should be 
The specification as filed discloses that both the PD-L1 ligand and PD-1 receptor can be upregulated. In relation to upregulation of PD-1 receptor on T-cell, the Specification teaches at paragraph [0010 ] of the published application, “I have thus identified a previously-unrecognized adverse side effect of interferon therapy: interferon advantageously stimulates certain aspects of the patient's immune system, yet also up-regulates expression of Programmed Cell Death Protein 1. The resulting increase in Programmed Cell Death Protein 1 in turn down-regulates protective T cell function. This impairs the effectiveness of T cells in identifying and attacking cells bearing cancer cell-surface antigen” [emphasis added]. See also Terawaki et al., (J Immunol 2011; 186:2772-2779; of record IDS filed on 7/22/2019) for  PD-1 expression on T cells regulated by IFN-α through an association with IFN-responsive factor 9 (IRF9) in the promoter of the PD-1 gene. In relation to upregulation of the PD-L1 ligand of tumor cells, the Specification teaches “induction of T-cell and immune checkpoint markers (including PD-L1) after treatment with interferon gene therapy” (page 17) [emphasis added]. Moreover, the Specification discloses PD-L1 expression is intra-tumorally and not on T-cells (paragraph 0081]). 
Claims 9-21 are indefinite insofar as they depend from claim 8. Claim 23 is indefinite insofar as they depend from claim 22.
For the sake of compact prosecution the examiner is interpreting “a first agent comprising interferon.. in a therapeutically effective amount” recited in independent claim 8 as an agent that induces interferon. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 8-13 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,47482, of record; IDS filed on 7/22/2019) and Terawaki et al., (J Immunol 2011; 186:2772-2779; of record IDS filed on 7/22/2019) in view of  Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010; of record). 
Regarding claims 8, 9 and 22, Honjo et al., discloses methods for inhibiting immunosuppressive signals induced by PD-1 or  PD-L1 for treatment of cancer (col. 1, lines 15-30) comprising: administration of a pharmaceutical effective amount of anti-PD-1 antibody or anti-PD-L1 antibody that inhibited PD-1 and PD-Ll function, respectively, able to stimulate proliferation of decreased lymphocytes, together with immunopotentiative substances including interferon-α, interferon-β, and interferon-γ (col. 11, lines 66-67; col. 12; line 5;col. 13, line 20-22; Honjo et al., claims 1 and 14). Honjo et al., does not explicitly teach that interferon upregulates PD-L1.  However, the Applicant is on record as stating that “IFN inherently induces PDl. PDl in turn inherently down-regulates protective T cell function. These are inherent physical properties. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. Accordingly, administration of IFN or an agent which induces interferon inherently induces upregulation of PD-L 1.
Honjo et al., does not teach a human patient who has been diagnosed with a cancer which may be treated with interferon.
However, medical diagnostic methods of cancer patients that may be treated with interferon are well-known in the art. For example, Benedict et al., discloses methods for treating an-interferon resistant tumor of the bladder in a patient through the use of recombinant vectors 
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to diagnose a patient  with cancer, particularly with bladder resistant cancer to successfully administer to that patient the combination of anti-PD-1 antibody or anti-PD-L1 antibody and immunopotentiative interferon as explicitly taught by Honjo. 
Regarding claim 10,  the combined teachings of Honjo and Benedict teach the method of claim 8. Moreover, Honjo discloses administration of anti-PD-LI F(ab')2 IgG, route of administration (col, 13, lines 1-2), dosage “depending on medicines used for the present invention, age, body weight, symptom, therapeutic effect” col. 13, lines 3-5), regime of administration e.g., “once to several times per day parenterally” (col. 13, line 9) , duration of the treatment, and formulation for a concomitant drug administration (col. 13, line 15). Such that treatment with the monoclonal antibody and a first agent inducing interferon is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that bladder cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 11, the combined teachings of Honjo and Benedict teach the method of claim 8, wherein Honjo discloses exogenously produced interferon for administration to a patient anti-PD-1 antibody or anti-PD-L1 antibody together with said interferon-α, interferon-β, and/or interferon-γ (col. 11, lines 66-67; col. 12; line 5).

Regarding claim 13, the combined teachings of Honjo and Benedict teach the method of claim 8, and Benedict discloses that the vector can be a replication deficient adenovirus vector, such as Ad-IFNα2α1 (column 8, lines 17-25 and column 10, line 66 to column 11, line 15). 
Regarding claim 19-21 and 23, the combined teachings of Honjo and Benedict teach the method of claims 8 and 22. Furthermore, administration of a composition comprising a pharmaceutical effective amount of anti-PD-1 antibody or anti-PD-L1 antibody together with immunopotentiative substances including interferon-α, interferon-β, and/or  interferon-γ (col. 11, lines 66-67; col. 12; line 5) should be reasonably expected to inherently induce the human patient's level of a type I interferon (claim 19), the human patient's level of interferon alpha (claim 20) and the human patient's level of interferon beta (claim 21) for the same reason IFN inherently induces PDl which in turn inherently down-regulates protective T cell function. These are inherent physical properties of administration of interferon or an agent that induces interferon. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. 
***
Claims 14 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,47482, of record; IDS filed on 7/22/2019) in view of  Benedict .
With regard to instant claims 8 and 12, the combined teachings of Honjo and Benedict render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Honjo discloses that the antibody of which a mixture of an antigen and a carrier protein is immunized to suitable animal (col. 5, lines 35-40) and can be used together with vaccines of virus or pathogen or be made as a formulation with them (col. 12, lines 60-65). 
Regarding claim 14, Honjo does not explicitly teach as the agent that induces interferon can be selected from a bacterial antigen (claim 16), viral antigen (claim 17) or an antigenic virus (claim 18).  
Mancuso et al., teaches that activation of a subfamily of receptors including the RNA helicase and Toll-like receptor (TLR) families TLR7, TLR8 and TLR9 by bacterial pathogens such as group B streptococcus (GBS) and viral pathogens mount robust IFN-α/β responses (page 588, col. 2). Additionally, Mancuso et al., discloses that single-stranded RNA of viral or synthetic origin and bacterial RNA can induce IFN-α/β in pDCs through TLR7 (page 592; col.1). Additionally, in the case of purified GBS, RNA was much more effective than DNA at inducing the release of IFN-b over a wide dose range (page 592; col.1).
It would have been prima facie obvious to substitute a bacterial antigen (claim 16), viral antigen (claim 17) or an antigenic virus (claim 18) of Mancuso for the interferon-α, interferon-β, and/or  interferon-γ of Honjo in the therapeutically active composition comprising anti-PD-1 antibody or anti-PD-L1 antibody together with interferon, with a reasonable expectation of success, particularly because Mancuso teaches that bacterial and viral pathogens bind to Toll-like receptor to induce interferon. Administration of an agent such a viral or bacterial pathogen that induces interferon in combination to anti-PD-1 antibody or anti-PD-L1 antibody should be  reasonably expected to inherently up-regulate programmed death protein ligand (PD-L1), for the same reason IFN inherently induces PDl which in turn inherently down-regulates protective T cell function. These are inherent physical properties. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. 
***
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,47482, of record; IDS filed on 7/22/2019) in view of  Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010) in view of Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010; of record) and Mancuso et al.,  (2009; Nature Immnunology, pp. 587-595) as applied to claim 8, 12 and 14 above, and further in view Wesch et al., ( J Immunol February 1, 2006, 176 (3) 1348-1354 ).
With regard to instant claims 8, 12 and 14, the combined teachings of Honjo, Benedict and Mancuso render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Mancuso refers to ref. 36 which describes activation of whole bacterial RNA of human TLR3 (page 593; col.1). . 
The combined teaching of Honjo and the cited references do not teach that viral dsRNA can directly trigger TLR3 on dendritic cells, for example, to produce endogenous IFN-α.
Wesch et al., teaches that it was well-known in the art that TLR3 recognizes viral dsRNA and its synthetic mimetic polyinosinic-polycytidylic acid (poly(I:C)). TLR3 
It would have been obvious for one of ordinary skill in the to use a first agent that comprises a poly I:C to target a TLR3 receptor, particularly on γδT cells to induce their activation and increased IFN-γ production, as explicitly taught by Wesch. Furthermore, administration of poly(I:C) that induces interferon in combination to anti-PD-1 antibody or anti-PD-L1 antibody should be  reasonably expected to inherently up-regulate programmed death protein ligand (PD-L1 ), for the same reason IFN inherently induces PDl which in turn, inherently down-regulates protective T cell function. These are inherent physical properties. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11.
Conclusion
Claims 8-23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633